DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Priority
This application was filed on 11/17/2020, which claims the benefit of the priority of Taiwan Patent Application No. TW109128690 filed on 08/21/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 7-8 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107581618A (hereinafter “the ‘618 publication”) in view of Nutrition Insight (Published Dec. 18th 2018 and accessed 9/14/2020) and NCBI blast (submitted online May 13th 2020) and UniProt ID A0A5N5PE48_PANHP (submitted online Feb 26th, 2020) as evidenced by furtherfood.com (accessed on 09/15/2021).
The teachings of the CN 107581618A publication are based on the English language translation of the CN 107581618A publication obtained by Espacenet and the citations are based on the English language translation.

‘618 teaches a composition that comprises functional peptides from the basa skin (see Example 1 on page 3; Title). ‘618 further teaches that the compounds can make the skin become tight and tender, shrinking pores and that the collagen can be used to repair skin scars, anti-aging, blemish and whitening (page 1, 3rd and 4th paragraph). This reads on the improving skin condition and maintaining cellular health. It is therefore evident form the disclosures of ‘618 that the use of peptides from Basa skin cells is known in the art. Furthermore, Nutrition Insight discloses that marine collagen peptides from the Pangasius species provided improvements in skin health and appearance in study participants (page 1, line 1-2). As evidenced by furtherfood.com, fish skin is rich in collagen and comprises a large portion of collagen (page 1 and line 1-5). The publication further discloses that the skin quality improvements were reported on wrinkles, elasticity, hydration, firmness and radiance, and that the participants consistently reported higher improvements compared to those with placebo (page 1, 4th paragraph, line 4-8). Nutrition Insight further discloses that the collagen peptides contain high levels of the amino acids glycine, hydroxyproline, proline, alanine and arginine – providing specific nutritional benefits not found in other protein sources (page 1, 7th paragraph, line 1-4).
Both ‘618 and Nutrition Insight do not disclose the sequence of the basa skin cells.
NCBI discloses the instant SEQ ID NO: 4 and further discloses that it belongs to the Pangasius species (see query match below).

    PNG
    media_image1.png
    203
    680
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a method for improving skin condition using peptides from the basa fish skin cells as taught by ‘618 because ‘618 teaches that the compounds can make the skin become tight and tender, shrinking pores and that the collagen can be used to repair skin scars, anti-aging, blemish and whitening (page 1, 3rd and 4th paragraph). Furthermore, Nutrition insights discloses that collagen peptide from the Pangasius species provided improvements in skin health and appearance (page 1, line 1-2). In addition, one of ordinary skill in the art would arrive at the recited SEQ ID NO: 4 given that the sequence of the Pangasius species is already disclosed by NCBI before the effective filing date. One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in preparing a method for improving skin using peptides that are comprised of the amino acid sequence of the Pangasius species disclosed by NCBI because ‘618 discloses that peptides from the basa fish skin make the skin become tight and tender, shrinking pores and that the collagen can be used to repair skin scars, anti-aging, blemish and whitening (page 1, 3rd and 4th paragraph) and Nutrition Insight discloses that marine collagen peptides from the Pangasius species provided skin quality improvements on wrinkles, elasticity, hydration, firmness and radiance, and that the participants consistently reported higher improvements compared to those with placebo (page 1, 4th paragraph, line 4-8). The disclosures render obvious the instant claim 7.
Regarding claim 8, ‘618 teaches that the peptides were obtained from basa skin (Title, abstract).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nutrition Insight (Published Dec. 18th 2018 and accessed 9/14/2020) in view of NCBI blast (submitted online May 13th 2020) and UniProt ID A0A5N5PE48_PANHP (submitted online Feb 26th, 2020) as evidenced by furtherfood.com (accessed on 09/15/2021).

Nutrition Insight discloses that marine collagen peptides from the Pangasius species provided improvements in skin health and appearance in study participants (page 1, line 1-2). As evidenced by furtherfood.com, fish skin is rich in collagen and comprises a large portion of collagen (page 1 and line 1-5). The publication further discloses that the skin quality improvements were reported on wrinkles, elasticity, hydration, firmness and radiance, and that the participants consistently reported higher improvements compared to those with placebo (page 1, 4th paragraph, line 4-8). Nutrition Insight further discloses that the collagen peptides contain high levels of the amino acids glycine, hydroxyproline, proline, alanine and arginine – providing specific nutritional benefits not found in other protein sources (page 1, 7th paragraph, line 1-4).
Nutrition Insight does not disclose the sequence of the peptide as SEQ ID NO: 3 or 4.
NCBI discloses the instant SEQ ID NO: 4 and further discloses that it belongs to the Pangasius species (see query match below).

    PNG
    media_image1.png
    203
    680
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a method for improving skin condition using the collagen peptide from the Pangasius species of Nutrition insights because the publication discloses that the peptides from Pangasius species provided improvements in skin health and appearance. In addition, one of ordinary skill in the art would arrive at the recited SEQ ID NO: 4 given that the sequence of the Pangasius species is already disclosed by NCBI before the effective filing date. One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in preparing a method for improving skin using peptides that are comprised of the amino acid sequence of the Pangasius species disclosed by NCBI because Nutrition Insight discloses that marine collagen peptides from the Pangasius species provided skin quality improvements on wrinkles, elasticity, hydration, firmness and radiance, and that the participants consistently reported higher improvements compared to those with placebo. In addition, it would be obvious to obtain the collagen peptide from the fish skin given that furtherfood.com discloses that the collagen is primarily obtained from the fish skin. The disclosures render obvious the instant claim 7.
Regarding claim 8, Nutrition Insights discloses that the peptide is a collagen peptide (page 1, line 1-2). Even though Nutrition Insights does not explicitly disclose that the collagen was from the skin, as evidenced by furtherfood.com, collagen is primarily obtained from the fish skin, hence it would be obvious to obtain the peptide from the fish skin.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references discloses or teaches Pangasius bocourti and the amino acid sequence of SEQ ID NO: 3 and SEQ ID NO: 4 of Pangasius bocourti. Applicant further argues that the identity of SEQ ID NO: 3 and 4 are not collagen. Applicant further argues that NCBI does not disclose the full-length sequence of SEQ ID NO: 4.
The arguments presented are unpersuasive because first, the use of peptides from the skin cells of basa fish is known in the art as disclosed by ‘618. The publication further discloses that the composition comprising peptides from the basa skin make the skin become tight and tender, shrinking pores and that the collagen can be used to repair skin scars, anti-aging, blemish and whitening (page 1, 3rd and 4th paragraph). Therefore, ‘618 discloses peptides in general. In addition, Nutrition Insights teaches that collagen peptides from the Pangasius family are known to improve skin conditions. The publication teaches Pangasius family generally which encompasses the instant Pangasius bocourti. With regards to applicants’ assertion that SEQ ID NO: 4 is not collagen, the Examiner notes that the instant specification discloses that a raw material for basa skin collagen peptide include amino acid sequences of 6 types of isolated peptides as in SEQ ID NO: 1-6 (Specification page 9, line 9-11).
With regards to the instant sequences, the sequences are also known in the art as disclosed by NCBI before the effective filing date. With regards to Applicants’ assertion that NCBI does not disclose the full-length sequence of SEQ ID NO: 4, the examiner notes that the sequence listing provided with the instant application discloses the exact sequence taught by NCBI. The Examiner has disclosed below the amino acid sequence of the instant SEQ ID NO: 4 in score, which was provided by the Applicant (see below). This argument is unpersuasive.

    PNG
    media_image2.png
    171
    413
    media_image2.png
    Greyscale

Therefore, one of ordinary skill in the art who has read ‘618 and Nutrition insight would definitely be motivated to try or use peptides from Pangasius bocourti family for their effectiveness in improving skin condition.  
Applicant further argues that none of the cited references discloses or teaches the function of improving skin condition and maintaining cellular health by the peptides of Pangasius bocourti.
The arguments presented are not persuasive because prior art Nutrition insights discloses that collagen peptides from Pangasius showed significant improvements in terms skin quality such as wrinkles, elasticity, hydration, firmness and radiance. This indeed reads on improving skin condition and maintaining cellular health. As disclosed above, the disclosure that collagen peptides from the Pangasius family are known for skin improvements would motivate one of ordinary skill in the art to try collagen peptides form other species such as Pangasius bocourti for their effectiveness in skin improvement, thus rendering obvious the instant claims. Furthermore, ‘618 further teaches that the compounds can make the skin become tight and tender, shrinking pores and that the collagen can be used to repair skin scars, anti-aging, blemish and whitening (page 1, 3rd and 4th paragraph). This reads on the improving skin condition and maintaining cellular health. It is known in the art that collagen peptides have qualities of improving the skin. As disclosed by Bestow collagen (This reference was provided by the Examiner in the previous office action mailed 02/22/2022 and cited to rebut applicant’s arguments) discloses that the collagen was isolated from the Basa fish (page 3) and that the collagen peptides boosted collagen and elastin production, improved skin hydration and smoothness, and help reduce and prevent wrinkles (see page 5 and 6). Therefore, peptides from the skin of basa fish are known in the art and are known to have the qualities of improving the skin. The disclosures render obvious the instant claims.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The instant sequences are disclosed by prior art and the use of peptides from the Pangasius family are known to have the property of improving skin condition. One of ordinary skill in the art would be motivated to try and use peptides from a species of the Pangasius family, such as Pangasius bocourti, for use in skin improvement, rendering obvious the instant claims. The arguments are therefore unpersuasive and the rejection is maintained.

Conclusion
Claims 7-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615